Citation Nr: 0924284	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  05-40 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for a spot on the left 
lung.

3.  Entitlement to service connection for bilateral hearing 
loss disability.

4.  Entitlement to service connection for posttraumatic 
stress disorder.

5.  Entitlement to service connection for thrombocytopenia.

6.  Entitlement to service connection for dermatophytosis of 
the bilateral feet.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin condition, claimed as due to herbicide exposure.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to January 
1972.  This matter comes before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.

The Veteran testified before the undersigned Veterans Law 
Judge via videoconference technology in May 2009.  A 
transcript of the hearing has been associated with the 
record.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

Service treatment records show that in November 1969 the 
Veteran was treated for exudative pharyngitis.  In an April 
2006 letter, the Veteran's VA primary care physician stated 
that the Veteran had scarring of his lung consistent with 
pneumonia, and that he currently had asthma.  The Veteran 
should be afforded a VA respiratory examination to determine 
whether any currently present respiratory disability is 
related to the incident of care in November 1969.

At his May 2009 hearing, and in written statements submitted 
prior to the hearing, the Veteran reported PTSD stressors he 
had not previously identified.  Specifically, he provided 
information pertaining to two incidents, one in Vietnam and 
one in Germany, that involved riots caused by racial tension.  
Development of these reported stressors should be undertaken.

Finally, the Board notes that the Veteran was afforded a 
Decision Review Officer (DRO) hearing in May 2006.  
Subsequently, the RO conducted development in the Veteran's 
case, to include VA examinations and requests for assistance 
in verifying some stressors.  Neither the DRO hearing nor the 
results of subsequent development have been made the subject 
of a Supplemental Statement of the Case.  See 38 C.F.R. § 
19.31.

In light of the above discussion, the Board has determined 
that additional action is required by the AOJ.  Accordingly, 
the case is REMANDED for the following:

1.  Schedule the Veteran for an 
examination to determine whether any 
currently present respiratory disability 
is related to treatment for exudative 
pharyngitis in service.  All tests and 
studies deemed necessary should be 
conducted and their results reported in 
the final examination report.  

The examiner should identify any 
currently present respiratory disorder, 
and specifically state whether there are 
findings of asthma or a spot on the left 
lung.  For each currently present 
respiratory disorder, the examiner should 
provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
any such respiratory disorder is related 
to any disease or injury in service.  

In rendering this opinion, the examiner 
should specifically address all 
respiratory findings in service.  The 
examiner should also discuss the 
Veteran's assertions of continuity of 
symptomatology after service discharge.

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

2.  Determine whether the Veteran has 
submitted sufficient information to allow 
for verification of his claimed 
stressors.  If so, submit a request to 
the U.S. Army and Joint Services Records 
Research Center (JSRRC), formerly the 
United States Armed Services Center for 
Research of Unit Records (USASCRUR) or 
other appropriate facility.  The request 
should specifically indicate the unit 
identified by the Veteran, and should 
request any information pertaining to the 
Veteran's reported stressors.  The 
request should be accompanied by a copy 
of the Veteran's DD 214, a copy of this 
remand, and all associated documents.  

If the JSRRC is unable to provide 
information regarding any of the 
stressors alleged by the Veteran, it 
should provide specific confirmation of 
that fact.

3.  If any claimed stressor is verified, 
the Veteran should be afforded a VA 
psychiatric examination to determine 
whether he has PTSD due to a verified 
stressor(s).  A diagnosis of PTSD under 
DSM IV criteria should be made or ruled 
out.  If PTSD is diagnosed, the examiner 
should identify the specific stressor or 
stressors that support that diagnosis.  
If PTSD is not diagnosed, the examiner 
should explain why the diagnosis was not 
made.

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.

4.  Issue a supplemental statement of the 
case regarding the issues on appeal, 
accounting for the evidence received 
since the September 2005 statement of the 
case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


